Citation Nr: 1117044	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-39 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to service-connected non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

The Veteran testified at a video conference hearing before the Board in February 2011, and a transcript is of record.  The Veteran submitted new evidence directly to the Board in February 2011, along with a signed waiver of RO review of this evidence.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

There were no complaints or treatment of a low back disease or injury in the Veteran's service treatment records.  

Medical records from North Star Lodge Cancer Treatment Center dated from April 2004 to August 2007 show the Veteran's history of involvement in a motor vehicle accident, back injuries, and chronic back discomfort.  The Veteran had stage IE follicular lymphoma with involvement of the lumbar spine, and he was treated with a posterior laminectomy of L2 through L5 with debulking of the paraspinous mass, radiation therapy completed in May 2003, and chemotherapy completed in October 2005.  In November 2005, a magnetic resonance imaging (MRI) of the low back was taken, as was a positron-emission tomography (PET) scan.  A small bulge in the L5-S1 joint on the left side was evident with the MRI.  In February 2006, the Veteran continued to complain about a "nagging pain in the lumbar spine area." 

The Veteran wrote in a January 2007 that his "back and legs related to the cancer and treatment" were getting weaker.

VA medical records from February and March 2008 showed the Veteran complained his low back pain was worsening with exercise.  He stated that his back pain was present since his surgery for cancer, but worsening.  He explained that he experienced spasms in his back, and a previous steroid shot to his low back failed to relieve his pain.  

The Veteran was afforded a May 2008 VA-contract examination for follicular non-Hodgkin's lymphoma.  It was noted that due to the lymphoma condition, the Veteran had had pain in his low back for the previous four years, occurring constantly, and characterized as a seven on a scale from one to ten, with burning and cramping sensations.  The pain could be elicited by physical activity, and relieved by the medication Gabapentin.  The Veteran also had lumbar mass surgery in 2002 with residuals of low back pain, and suffered functional impairments such that he could not lift greater than 25 pounds, and was limited by prolonged periods of sitting or standing.  A lumbar spine examination revealed lumbar spine tenderness, and full range of motion with pain at maximal degree.  Lumbar X-rays showed a lumbar spine degenerative change.  

The examiner diagnosed the Veteran as having follicular non-Hodgkin's lymphoma, status-post lumbar and left thigh surgeries, chemotherapy and radiation treatment, residual of lumbar degenerative disc disease and scar.  The radiology report of the lumbosacral spine discussed moderate changes of degenerative disc disease with mild narrowing of intervertebral disc spaces and small osteophytes.  Degenerative changes were noted within the posterior facet joints with narrowing of joint spaces and sclerosis of articular margins.  No other gross skeletal or soft tissue abnormalities were seen.  An addendum explained that although the examination revealed additional complaints, they were not further evaluated.  Secondary conditions identified during the examination, which were not specifically requested to be addressed, were not further examined. 

In September 2008, service connection was granted for non-Hodgkin's lymphoma.

In a letter received in April 2009, the Veteran's oncologist, Tony Ha, M.D., wrote that the Veteran had "lots of back problems" and that his back pain was at least in large portion due to his lymphoma.  The Veteran's letter requesting the doctor's opinion for VA purposes, and a February 2003 treatment note, are also of record.  The treatment note showed that the Veteran was admitted for spinal stenosis at L4-5 due to progressive pain for an earlier injury, and that surgery revealed a lymphoma.  

In his October 2009 substantive appeal, the Veteran explained that his low back disability had been caused by cancer the entire time, asserting a theory of entitlement to service connection for low back disability as secondary to his service-connected non-Hodgkin's lymphoma.  In regards to the back problems, he stated that Dr. Ha had informed him the cancer was the problem the entire time.  

VA treatment records from January 2010 show that the Veteran complained of low back pain at level eight on a scale from one to ten.  He explained that his back "completely went out" as if "tied in a knot" and caused him difficulty in getting out of bed.  It was noted that his non-Hodgkin's lymphoma was in remission, and that he had a back surgery approximately ten years earlier, which removed a cancerous bone from the lower lumbar region.  The Veteran identified pain in the same location as the resection, over the lumbar vertebra.  Examination revealed tenderness of the lumbosacral spine.

The Veteran's representative questioned the adequacy of the previous examination because the examiner was not required to address possible secondary issues, and the examination focused on the non-Hodgkin's lymphoma.  In addition, the examination predated Dr. Ha's opinion letter connecting the low back disability to the non-Hodgkin's lymphoma.  

In February 2011, the Veteran was afforded a video conference hearing.  He explained that Dr. Ha had in 2007 or 2008 regarded the back condition as related to the cancer.  He described previous back strain from an automobile accident, for which he had physical therapy, and was cleared by X-rays.  The Veteran described his back disability as causing pain and limited motion.  He asserted that he was unable to lift heavy objects, and his back disability limited his work ability.  The Veteran explained that he had undergone an MRI, and it showed the disc was breaking up causing damage as flakes hit his nerves.  He also stated that he experienced heavy or slap foot on the left.  The Veteran stated that he was in constant pain from his back.  

The Veteran has complained of persistent pain in his low back, and a radiology report has shown degenerative disc disease, mild narrowing of intervertebral disc space and small osteophytes.  The Veteran asserted that this is secondary to his service-connected non-Hodgkin's lymphoma; however, there is insufficient medical evidence upon which to render a decision on the Veteran's claim of service connection for a low back disability secondary to his service-connected non-Hodgkin's lymphoma.  Thus, this claim is remanded for a medical opinion to clarify the nature and etiology of the Veteran's claimed low back disability, specifically whether the Veteran's low back disability was incurred in service or due to another service-connected disability.  This examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, at his hearing, the Veteran stated that he had a recent MRI of the low back, which showed the disc was breaking up, and this is not of record.  The MRI results are potentially pertinent to his pending low back disability claim and have not been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran, however, is put on notice that if his medical records are private, VA may not obtain them without his express written consent, and his cooperation is required for further development.  In the alternative, the Veteran has the right to obtain such records and submit them to VA directly.  

In addition, it does not appear that the Veteran has been provided VCAA notice with respect to substantiating a claim for secondary service connection specifically for his low back disability as secondary to service-connected non-Hodgkin's lymphoma.  Notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice to advise the Veteran of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  With the Veteran's cooperation as necessary, associate the recent records regarding the MRI of the low back with the claims folder.  If no such record is available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Following receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should render an opinion as to whether it is at least as likely as not that any current low back disability was incurred in service, or was caused or worsened by the service-connected non-Hodgkin's lymphoma.  

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


